Exhibit 10.1

 

[g198851kai001.jpg]

One Penn Plaza, Suite 19th Floor
New York, NY 10119
(212) 845-8200

 

September 20, 2014

 

Mr. Michael G. Atieh

 

Dear Mike:

 

It is my pleasure to extend to you this offer of employment with Ophthotech
Corporation (the “Company”). On behalf of the Company, I set forth below the
terms of your employment:

 

1.                                      Employment. You will be employed to
serve on a full-time basis as the Company’s Executive Vice President, Chief
Financial & Business Officer & Treasurer, effective September 30, 2014 (the
“Start Date”). As the Company’s Executive Vice President, Chief Financial &
Business Officer & Treasurer you will report to the Company’s Chief Executive
Officer and have the duties and responsibilities that are consistent with your
position and such other duties as may from time to time be assigned to you by
the Company. The Company reserves the right to change your title and
responsibilities at any time, with or without notice. You shall perform and
discharge faithfully and diligently your duties and responsibilities hereunder.
You agree to devote your full business time, efforts, skill, knowledge,
attention and energies to the advancement of the Company’s business and
interests and to the performance of your duties and responsibilities as an
employee of the Company. You agree to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein that may be adopted from time to time by the Company. Notwithstanding
the foregoing, you may continue to serve as a member of the board of directors
of the two companies for which you currently serve, may serve on civic,
charitable, educational, religious, public interest or public service boards,
and may manage your personal and family investments, in each case, to the extent
such activities, whether individually or in the aggregate, do not materially
interfere or conflict with the performance of your duties and responsibilities
for the Company.

 

2.                                      Base Salary. Your base salary will be at
the minimum rate of $18,750 per semi-monthly pay period (which if annualized
equals $450,000), less all applicable taxes and withholdings, to be paid in
installments in accordance with the Company’s regular payroll practices. Such
base salary may be increased, but not decreased, from time to time in accordance
with normal business practices and in the sole discretion of the Company.

 

--------------------------------------------------------------------------------


 

3.                                      Discretionary Bonus. Following the end
of each calendar year and subject to the approval of the Company’s Board of
Directors (the “Board”), you will be eligible for a performance bonus of up to
50% of your annualized base salary (the “Target Bonus”), based on your personal
performance and the Company’s performance during the applicable calendar year,
as determined by the Company in its sole discretion. In any event, except as
provided in Section 6 below, you must be an active employee of the Company on
the date the bonus is distributed in order to be eligible for and to earn any
bonus award, as it also serves as an incentive to remain employed by the
Company. You will be eligible for a prorated discretionary bonus for 2014.
Payouts for annual bonuses typically occur in January of the following year.

 

4.                                      Equity. In connection with the
commencement of your employment with the Company, you will be eligible to
receive an option to purchase 200,000 shares of the Company’s common stock (the
“Option”), subject to the approval by the Board (acting in its sole discretion)
of such option grant. This option grant is also contingent upon your execution
of the stock option agreement covering the Option. If the Board approves the
grant, the Option would be issued on the Start Date with an exercise price equal
to the fair market value of the Company’s common stock (as determined by the
Board) as of the date of grant and would vest over a four-year period, with 25%
of the shares vesting on the first anniversary of the Start Date and the
remainder of the shares vesting in equal monthly amounts thereafter until the
fourth anniversary of the Start Date, pursuant to the terms of the stock option
agreement and subject to your continued employment with the Company. You will be
eligible for a prorated annual performance-based option grant in January of
2015. Provided that the Option is assumed or an award substantially similar to
the Option is substituted by the Company or its successor in connection with a
Change in Control Event, if your employment with the Company, or its successor,
is terminated by the Company without Cause (as defined in Section 6 hereof) or
by you for Good Reason (as defined in Section 6 hereof) within the one (1) year
period following a Change in Control Event (as defined in your option
agreement), then, 100% of the portion of the Option that is not then-vested, and
which has not been exercised, cancelled or forfeited, shall become vested and
exercisable in full as of the date of such termination.

 

5.                                      Benefits. You may participate in any and
all benefit programs that the Company establishes and makes generally available
to its employees from time to time, provided that you are eligible under (and
subject to all provisions of) the plan documents that govern those programs.
Benefits are subject to change at any time in the Company’s sole discretion.

 

6.                                      Severance. If your employment is
terminated at any time by the Company without Cause or by you for Good Reason,
the Company will (i) pay you in a lump sum on the Payment Date (as herein
defined) (a) an amount equal to twelve (12) months of your then-current base
salary, less standard employment-related withholdings and deductions and (b) an
amount equal to your Target Bonus, less standard employment-related withholdings
and deductions, and (ii) provided you elect to continue your and your eligible
dependents’ participation in the Company’s medical and dental benefit plans
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”), reimburse you for the monthly premium to continue such coverage for
the lesser of the

 

--------------------------------------------------------------------------------


 

twelve (12) full calendar months immediately following the month in which the
termination of your employment occurs and the end of the calendar month in which
you become eligible to receive group health plan coverage under another employee
benefit plan. Notwithstanding the foregoing, if the reimbursement of monthly
premiums would otherwise violate the nondiscrimination rules or cause the
reimbursement of claims to be taxable under the Patient Protection and
Affordable Care Act of 2010, together with the Health Care and Education
Reconciliation Act of 2010 (collectively, the “Healthcare Reform Act”) or
Section 105(h) of the Internal Revenue Code of 1986, as amended, these payments
shall be treated as taxable payments to you and you shall be subject to imputed
income tax treatment to the extent necessary to eliminate any discriminatory
treatment or taxation under the Act or Section 105(h).

 

Notwithstanding the foregoing, the Company shall not be obligated to pay you the
severance payments provided for herein unless you have timely executed (and not
revoked) a separation agreement in a form to be provided by the Company. Such
separation agreement must be executed and become binding and enforceable within
sixty (60) calendar days after the effective date of your termination of
employment (such 60th day, the “Payment Date”); provided however, that if the
60th day following the date of termination occurs in the next calendar year
following the date of termination, then the Payment Date shall be no earlier
than January 1 of such following calendar year.

 

For purposes hereof, “Cause” shall mean that: (i) you failed to attempt in good
faith, refused or willfully neglected to perform and discharge your material
duties and responsibilities; (ii) you have been convicted of, or pled nolo
contendere to, a felony or other crime involving fraud or moral turpitude;
(iii) you breached your fiduciary duty of loyalty to the Company, or acted
fraudulently or with material dishonesty in discharging your duties to the
Company; (iv) you undertook an intentional act or omission of misconduct that
materially harmed or was reasonably likely to materially harm the business,
interests, or reputation of the Company; (v) you materially breached any
material provision of this letter or any other agreement with the Company; or
(vi) you materially breached any material provision of any Company code of
conduct or ethics policy. Notwithstanding the foregoing, “Cause” shall not be
deemed to have occurred unless: (A) the Company provides you with written notice
that it intends to terminate your employment hereunder for one of the grounds
set forth in subsections (i), (v) or (vi) within sixty (60) days of such
reason(s) occurring, (B) if such ground is capable of being cured, you have
failed to cure such ground within a period of thirty (30) days from the date of
such written notice, and (C) the Company terminates your employment within six
(6) months from the date that Cause first occurs.

 

For purposes hereof, “Good Reason” shall mean, without your written consent:
(i) any change in your position or reporting relationship with the Company that
diminishes in any material respect your authority, duties or responsibilities;
(ii) any material reduction in your base compensation; (iii) a material change
in the primary geographic location at which services are to be performed by you
(unless the new location is closer to your primary residence than the prior
location); or (iv) a material breach of any provision hereof by the Company or
any successor or assign. Notwithstanding the foregoing, “Good Reason” shall not
be deemed to have occurred unless: (A) you provide the

 

--------------------------------------------------------------------------------


 

Company with written notice that you intend to terminate your employment
hereunder for one of the grounds set forth in subsections (i), (ii), (iii) or
(iv) of the immediately preceding sentence within sixty (60) days of such
reason(s) occurring, (B) if such ground is capable of being cured, the Company
has failed to cure such ground within a period of thirty (30) days from the date
of such written notice, and (C) you terminate your employment within six
(6) months from the date that Good Reason first occurs. For purposes of
clarification, the above-listed conditions shall apply separately to each
occurrence of Good Reason and failure to adhere to such conditions in the event
of Good Reason shall not disqualify you from asserting Good Reason for any
subsequent occurrence of Good Reason.

 

7.                                      Vacation. You will be eligible for a
maximum of four (4) weeks of paid vacation per calendar year to be taken at such
times as may be approved in advance by the Company. Vacation days for which you
are eligible shall accrue pro rata on a monthly basis during the period that you
are employed during each calendar year.

 

8.                                      Commuting Expenses. You will receive a
semi-monthly payment of $4,000, less applicable taxes, by the Company to assist
you in paying for reasonable commuting expenses associated with your business
related visits to New York City. The amount of such commuting expenses payable
by the Company will be reviewed from time to time to ensure reasonableness given
the travel required for the role. In general, we expect that you will take two
one-week round-trips per month to the New York/New Jersey area as part of your
fulfillment of your duties described herein. In the event that your employment
hereunder terminates because of a determination by you that such commuting
arrangement is not workable, or a determination by the Company that you are not
substantially meeting the two one-week trip per month standard, the provisions
of Section 6 shall not apply.

 

9.                                      Invention, Non-Disclosure,
Non-Competition and Non-Solicitation Agreement. As a condition of employment,
you will be required to execute the attached Invention, Non-Disclosure,
Non-Competition and Non-Solicitation Agreement.

 

10.                               No Conflict. You represent that you are not
bound by any employment contract, restrictive covenant or other restriction
preventing you from entering into employment with or carrying out your
responsibilities for the Company, or which is in any way inconsistent with the
terms of this offer letter.

 

11.                               Proof of Legal Right to Work. You agree to
provide to the Company, within three (3) days of your date of hire,
documentation proving your eligibility to work in the United States, as required
by the Immigration Reform and Control Act of 1986. You may need a work visa in
order to be eligible to work in the United States. If that is the case, your
employment with the Company will be conditioned upon your obtaining a work visa
in a timely manner as determined by the Company.

 

12.                               At-Will Employment. This letter shall not be
construed as an agreement, either express or implied, to employ you for any
stated term, and shall in no way alter the Company’s policy of employment
at-will, under which both the Company and you remain free to end

 

--------------------------------------------------------------------------------


 

the employment relationship for any reason, at any time, with or without cause
or notice. Although your job duties, title, compensation and benefits, as well
as the Company’s personnel policies and procedures, may change from time to
time, the “at-will” nature of your employment may only be changed by a written
agreement signed by you and the Company’s Chief Executive Officer that expressly
states the intention to modify the at- will nature of your employment.
Similarly, nothing in this letter shall be construed as an agreement, either
express or implied, to pay you any compensation or grant you any benefit beyond
the end of your employment with the Company. This letter supersedes all prior
understandings, whether written or oral, relating to the terms of your
employment.

 

13.                               Successors and Assigns. The terms of this
letter shall be binding upon and inure to the benefit of you and the Company and
their respective successors and assigns, including any corporation with which,
or into which, the Company may be merged or which may succeed to the Company’s
assets or business; provided, however, that your obligations are personal and
may not be assigned by you. You expressly consent to be bound by the provisions
hereof for the benefit of the Company or any subsidiary or affiliate thereof to
whose employ you may be transferred without the necessity that this letter be
re-signed at the time of such transfer.

 

14.                               Governing Law. This letter shall be governed
by and construed in accordance with the laws of the State of New York (without
reference to the conflicts of laws provisions thereof). Any action, suit, or
other legal proceeding which is commenced to resolve any matter arising under or
relating to any provision of this letter shall be commenced only in a court of
the State of New York (or, if appropriate, a federal court located within New
York), and the Company and you each consents to the jurisdiction of such a
court. The Company and you each hereby irrevocably waive any right to a trial by
jury in any action, suit or other legal proceeding arising under or relating to
any provision hereof.

 

15.                               Code Section 409A. The intent of the parties
is that payments and benefits under this letter comply with, or be exempt
from, Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”). Accordingly, if any
provision of this letter is ambiguous, such that one interpretation would
subject a payment or benefit to the excise tax imposed by Code Section 409A and
an alternative interpretation would not so subject the payment or benefit, the
parties intend the interpretation that would not so subject the payment or
benefit to apply. With regard to any provision herein, including, without
limitation, Section 8 hereof, that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that this clause (ii) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Internal Revenue Code Section 105(a) solely because such expenses are subject to
a limit related to the period the arrangement is in effect, and (iii) such
payments shall be made on or before the last day of your taxable year following
the taxable year in which the expense occurred, provided that any tax gross-ups
may be reimbursed by the end of the calendar year following the calendar

 

--------------------------------------------------------------------------------


 

year in which such taxes are remitted to the taxing authorities. For purposes of
Code Section 409A, each payment hereunder shall be treated as a separate payment
and your right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. In no event may you, directly or indirectly, designate the calendar
year of any payment to be made under this letter that is considered nonqualified
deferred compensation. References to the “termination” of your employment as
used herein shall mean a “separation from service” within the meaning of Code
Section 409A. In the event at the time of any separation from service you are a
“specified employee” within the meaning of Code Section 409A, any deferred
compensation subject to Code Section 409A payable as a result of such
termination shall not be paid prior to the earlier of six (6) months after such
termination and your death and shall be paid immediately thereafter.

 

If this letter correctly sets forth the terms under which you will be employed
by the Company, please sign the enclosed duplicate of this letter in the space
provided below and return it to me, along with a signed copy of the Invention,
Non-Disclosure, Non-Competition and Non-Solicitation Agreement. If you do not
accept this offer by Monday, September 22, 2014, the offer will be deemed
withdrawn.

 

Sincerely,

 

By:

/s/ Amy R. Sheehan

 

 

Amy R. Sheehan

 

 

Executive Director, Human Resources

 

 

The foregoing correctly sets forth the terms of my at-will employment with
Ophthotech Corporation. I am not relying on any representations other than those
set forth above.

 

/s/ Michael G. Atieh

 

9/22/2014

Michael G. Atieh

 

Date

 

--------------------------------------------------------------------------------